Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-13, are drawn to a skateboard and holster apparatus, classified in CPC A41F 1/00.
II.	Claims 14-15, are drawn to a method of installing a magnet to a skateboard, classified in CPC A61M 5/14.
III.	Clams16-20, are drawn to a specific magnet type, classified in CPC F16B 2001/0035.
The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus or by hand, i.e. the specific process of installing a magnet to a skateboard may be used by a variety of different skateboards no associated with a backpack.
Inventions I and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case the different inventions of each Group I and III rely upon particular subject matter for patentability which are not set forth in the other Groups.
Specifically, Group I relies upon a generic magnet mounted to a skateboard and a specific backpack-holster which is not set forth in Group III.  Group III relies upon a specific method of installing a magnet into a skateboard and a specific type of magnet which is not set forth in Group I.
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case the different inventions of each Group II and III rely upon particular subject matter for patentability which are not set forth in the other Groups.
Specifically, Group II relies upon a specific method of installing a magnet to a skateboard which is not set forth in Group III.  Group III relies upon a specific type of magnet which is not set forth in Group II.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN D NASH/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
Date 7/3/2021